               Case 2:20-sw-00928-DB Document 4 Filed 11/17/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                   FILED
   Sacramento, CA 95814                                                        Nov 17, 2020
                                                                            CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                              EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE SEARCH OF                     CASE NO. 2:20-SW-928 DB
11   TRACFONE CELL PHONE, MODEL
     A502DL, IMEI: 015416005392460                      ORDER REGARDING MOTION TO UNSEAL
12

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The Court further FINDS that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the Court ORDERS that those materials shall remain under

19 seal. The Clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.
21

22
     Dated: November 17, 2020                        _____________________________________
23                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                         1
